Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach the plurality of microcomputers is configured to execute initial checks of structural components of the plurality of systems after being activated, respectively; 
the plurality of microcomputers is configured to prohibit a motor drive by the plurality of systems, when the plurality of systems are determined to be abnormal by the initial checks, respectively; 
the plurality of microcomputers is configured to start the motor drive synchronously by at least two systems of the plurality of systems, when the at least two systems are determined to be normal by the initial checks; and 
the plurality of microcomputers is configured to start the motor drive solely by only one of the plurality of systems, when the only one of the plurality of systems is determined to be normal by the initial check.
With respect to claim 14, the Prior Art does not teach performing initial checks of structural components of the plurality of systems by the plurality of microcomputers after being activated, respectively; 
prohibiting a motor drive to be performed by one of the plurality of systems, which is determined to be abnormal by the initial check; 
starting the motor drive by at least two of the plurality of systems synchronously, when the at least two of the plurality of systems are determined to be normal by the initial checks; and 
stating the motor drive solely by only one of the plurality of systems, which is determined to be normal by the initial check.
Claims 1-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846